SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Amendment No. 5 to the registration statement on Form S-1, of Ya Zhu Silk, Inc., of our report dated March 29, 2010 (except for note 9, which is dated September 3, 2010) on our audit of the financial statements of Ya Zhu Silk, Inc. as of August 31, 2009 and 2008 (restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended August 31, 2009 and 2008 (restated), and for the period from inception on July 22, 2008 through August 31, 2009, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada September 8, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
